PER CURIAM
Motion to withdraw as counsel of record based on the appeal being frivolous is denied.
If counsel takes an appeal we will not then allow counsel to withdraw on the grounds the appeal counsel has taken is frivolous. We will consider all errors assigned and briefed by counsel whether or not counsel considers them frivolous. We do not require counsel to take an appeal where it is considered frivolous. If taken, we do not require counsel to assign as error or brief issues counsel considers frivolous. Appeals taken where no errors are assigned or briefed will be reviewed only for patent error under La.C.Cr.P. art. 920(2).
Louisiana’s limitation of appellate courts to patent error review precludes allowing counsel to withdraw on filing a “no merit brief”. Substantial equality and fair process can only be obtained by counsel remaining of record. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).
MOTION DENIED.